Citation Nr: 1047913	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Navy 
from July 1955 to August 1975.  He died on December [redacted], 2005; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Buffalo, New 
York, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which in pertinent part denied service 
connection for the cause of the Veteran's death.  Jurisdiction 
over the file has since been transferred to the St. Petersburg, 
Florida, RO, near which the appellant resides.

The appellant and her daughter offered personal testimony at a 
November 2010 hearing held before the undersigned at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is presumed exposed to herbicides in connection 
with in-service visits to Vietnam in 1965.

2.  Lung cancer is a listed presumptive disease for herbicide-
exposed Veterans.

3.  The Veteran was diagnosed with active lung cancer prior to 
his death.

4.  The lungs are vital organs, and the cancer of the lungs 
contributed materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection of the cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, no further discussion of these duties is 
needed.  

II.  Analysis

The appellant alleges that lung cancer, diagnosed in November 
2005, caused or contributed to the Veteran's death in December 
2005, and that the disease was related to asbestos or herbicide 
exposure in service.  At the November 2010 hearing, the appellant 
explained that the lung cancer was separate and apart from any 
other of the Veteran's cancers and it was not a metastasis.  
Hearing transcript, pages 6-7.  

Both asbestos and herbicide exposure are established by the 
evidence of record.  In September 1964, the Veteran was assigned 
to the USS Hornet, an aircraft carrier in dry dock in San 
Francisco, California, undergoing a FRAM II modernization.  While 
the actual work was performed by civilian contractors, the 
Veteran remained aboard as a supervisor of the Air Shop, which 
was located very close to (below) major work areas.  His service 
personnel records verify his duties at that time, and his 
competent and credible written statements establish his location.

The Veteran's statements, as well as the testimony of his wife 
and daughter, also establish that he was exposed to insulation 
and particles knocked loose by the work aboard ship.  The 
appellant describes having to sweep the Veteran off with a broom 
before he would come into the house, and the Veteran himself 
reported that he would have to change uniforms during the day 
because of the detritus on him.  While the normal duties of the 
Veteran would have carried a minimal risk of asbestos exposure, 
in the circumstances under which he served, such exposure must be 
conceded.

The Veteran also reported prior to his death, and his wife 
reiterated, that he had been exposed to herbicides while serving 
aboard the USS Hornet.  After the refitting in 1964 and early 
1965, the carrier conducted operations off the coast of Vietnam 
in at least October and November 1965, according to the Veteran's 
service personnel records.  The Veteran has stated that during 
that time, he was able to qualify for flight pay by logging four 
hours of flight time a month.  He accomplished this by ferrying 
to Vietnam on mail runs or supply or passenger pick-ups while the 
ship was offshore.  A review of the service personnel records 
associated with the file fails to verify this activity, or the 
fact of flight status, but the Veteran is competent to report 
such, and there is no basis on which to question his credibility.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
allegation is considered to be consistent with the facts and 
circumstances of his service; such a practice was common and the 
Veteran's rank and position would have made him a prime candidate 
to take advantage of the opportunity.

These flights went to locations in Vietnam, such as Da Nang.  The 
responsibilities commensurate with the activity the Veteran 
described would require him to disembark the aircraft, and hence 
it is necessary that he had "boots on the ground."  Veterans 
who were physically present in Vietnam between January 9, 1962, 
and May 7, 1975, are presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307(a)(6)(iii).  The Board has determined that 
further development for pay records suggested by the appellant 
and her representative at the recent hearing is unnecessary.  
Development for deck logs from the USS Hornet, also suggested by 
the appellant, is unnecessary, as the Board can find that the 
record as it stands, with consideration of  the Veteran's 
military occupational specialty combined with his statements and 
the sworn oral testimony of the appellant, sufficiently shows 
that the Veteran visited Vietnam - that is, a basis on which to 
grant the claim.

A right lung mass was noted in October 2005 when the Veteran 
complained of shortness of breath.  A biopsy in November 2005 
confirmed the presence of poorly differentiated non-small cell 
carcinoma in the middle lobe of the right lung.

While VA recognizes the very close association between asbestos 
exposure and lung cancer, VA Adjudication Practice and Procedures 
Manual M21-1MR, IV.ii.2.C.9, the controlling law and regulations 
do not provide for any presumption of a nexus between the two at 
this time.  The M21-1MR manual instead provides directives on 
developing such claims.  In this case, in light of the finding of 
exposure to herbicides, VA need not undertake that additional 
development.

Instead, service connection for lung cancer may be established 
based on the established herbicide exposure.  Regulations provide 
that for herbicide-exposed Veterans, service connection is 
presumed for any of the listed diseases.  Among those listed are 
respiratory cancers, including cancer of the lung.  38 C.F.R. 
§ 3.309(e).  Service connection of lung cancer, for purposes of 
determining service connection for the cause of the Veteran's 
death, is established. 

The question, then, is whether the service connected lung cancer 
caused or contributed to the Veteran's death.  When a Veteran 
dies from a service-connected disability, VA shall pay Dependency 
and indemnity compensation (DIC) to the Veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The death of a Veteran will be 
considered service connected when the evidence establishes that a 
service- connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

In making that determination, VA is required to give careful 
consideration to the role in death of service connected diseases 
which affect vital organs.  Even where the service-connected 
disability is not the primary cause of death, it may debilitate 
or weaken the Veteran to the point that he or she is "less 
capable of resisting the effects of other disease or injury 
primarily causing death."  Where the vital organs are affected 
by a service connected disease rated 100 percent disabling, such 
debilitation is assumed. 38 C.F.R. § 3.312(c)(3).  

The lungs are considered to be vital organs.  The rating schedule 
provides that active malignant neoplasms of the respiratory 
system are rated 100 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Code 6819.

The Veteran died at home on December [redacted], 2005; the lung cancer 
had not been treated and was still present and active at the time 
of death.  The death certificate, signed by doctor associated 
with hospice care, listed cardio respiratory arrest due to or as 
a consequence of recurrent cancer of the head and neck as the 
cause of death.  Lung cancer was not listed as a primary or 
contributing cause of death.

Nevertheless, the Board finds that the lung cancer did materially 
contribute to the Veteran's death.  The lungs are vital organs; 
breathing is required for human life.  The cancer of the lungs 
was active.  Moreover, cardio respiratory arrest, meaning a 
stoppage of the heart and lungs, is the listed primary cause of 
death.  Lung cancer therefore materially contributed to the death 
of the Veteran.

With every reasonable doubt being found in favor of the 
appellant, service connection for the cause of the Veteran's 
death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


